Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1, 4-10, 12-15, and 17-20 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 1, 9, and 15 regarding a system and controller configured to receive heat loss data indicative of an amount of heat loss experienced by a coolant of the engine, wherein the heat loss data includes an ambient air temperature, and wherein the amount of heat loss is a predefined value based on the ambient air temperature, and determine a status of a thermostat therefrom, in combination with the remaining limitations set forth respectively in Claims 1, 9, and 15, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Nishi (U.S. Patent No. 9,146,176) discloses an apparatus (see Abstract) that includes an internal combustion engine (1) having an intake manifold (7) and an exhaust manifold (8), a liquid cooling system ((11), (12), (13), (14), (15), see Figure 1 and column 3, lines 31-46) operatively coupled to the internal combustion engine, wherein the liquid cooling system includes a thermostat (16) and is  a coolant temperature module (functional capability of ECU (19)) structured to: determine a temperature of a coolant in a liquid-cooled engine system by combining engine heat data with exhaust gas recirculation (EGR) heat data and subtracting out heat loss data from the combined engine heat data and EGR heat data, wherein the heat loss data is indicative of an amount of heat loss in the liquid-cooled engine system (steps (S1), (S2), (S3), (S4), see column 4, lines 38-56), and a thermostat diagnostic module (functional capability of ECU (19)) structured to determine a status of a thermostat (16) in the liquid-cooled engine system responsive to the determined temperature of the coolant compared to a sensed temperature of the coolant (see column 4, line 63 - column 5, line 5).
However, neither Nishi nor the related art anticipates or renders obvious the claimed system, wherein heat loss data includes an ambient air temperature, and wherein the amount of heat loss is a predefined value based on the ambient air temperature.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT MOUBRY/Primary Examiner, Art Unit 3747